SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

455
CA 12-01489
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


GERALD SCHMITT, PLAINTIFF-APPELLANT,

                      V                                             ORDER

SANDRA SCHMITT, DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


KUSTELL LAW GROUP, LLP, BUFFALO (CARL B. KUSTELL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from a judgment of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered July 13, 2012 in a divorce action. The
judgment granted defendant’s attorney a default money judgment of
$7,250.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see CPLR 5511; Johnson v McFadden Ford, 278 AD2d 907).




Entered:    June 14, 2013                       Frances E. Cafarell
                                                Clerk of the Court